DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-28 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: FOLDABLE DISPLAY DEVICE AND METHOD OF DRIVING THE SAME.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 16-17, 21-22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2015/0022515 A1).
	As to claim 1, Ikeda discloses a display apparatus (Ikeda, FIG. 1A, [0044], “data processing device” comprising “display panel 105”) comprising: 
	a foldable display panel (Ikeda, FIG. 1B, [0060], “display panel 105 in FIG. 1B can be folded along dashed lines α1-α2 and β1-β2”) configured to (Ikeda, see FIG. 1B) display an image (Ikeda, FIG. 1B, [0061], “display portion 102”); 
	a gate driver (Ikeda, FIG. 1A, [0051], “gate driver” comprised by “driver circuit portions 104”; FIG. 2A, [0061], “1st gate driver 104g_1, 2nd gate driver 104g_2”, etc.) configured to (Ikeda, see FIGS. 1A and 2A) output a gate signal (Ikeda, FIG. 1A, [0051], a “scan signal”) to the foldable display panel (Ikeda, FIG. 1A, [0051], “display portion 102”); and 
	a data driver (Ikeda, FIG. 1A, [0051], “source driver” comprised by “driver circuit portions 104”; FIG. 2A, [0061], “1st source driver 104s_1, 2nd source driver 104s_2”, etc.) configured to (Ikeda, see FIGS. 1A and 2A) output a data voltage (Ikeda, FIG. 9, [0071], a voltage from “source signal line” of “wiring 906”) to the foldable display panel (Ikeda, FIG. 1B, [0060], “display panel 105 in FIG. 1B can be folded along dashed lines α1-α2 and β1-β2”) according to a driving current (Ikeda, FIG. 9, [0074], a current from “wiring 905 that has a function of supplying current to the light-emitting element 904 or the transistor 903”), the driving current to change according to a display mode that corresponds to a folded state of the foldable display panel (Ikeda, FIG. 10, [0078], “a circuit 911 that controls conducting states of the wirings 907 is provided. The wirings 906 are connected to a source driver circuit 912. The wirings 907 are connected to the circuit 911. 
	As to claim 2, Ikeda discloses the display apparatus of claim 1, wherein: 
	the display mode (Ikeda, FIG. 4A, [0097], “the external state of the display portion 102 is specified by data from sensor portion 106”; [0056], “sensor portion 106 has a function capable of discerning the external state of the display portion 102”) comprises a normal display mode (Ikeda, FIG. 4, [0056], a “1st mode in which the display portion 102 is unfolded”) and a partial display mode (Ikeda, FIG. 4, [0056], a “2nd mode in which the display portion 102 is folded”); 
	the driving current (Ikeda, FIG. 9, [0074], the current from “wiring 905 that has a function of supplying current to the light-emitting element 904 or the transistor 903”) comprises a first driving current (Ikeda, FIGS. 4 and 10, [0056] and [0078], Examiner interprets the current corresponding to the “1st mode in which the display portion 102 is unfolded” controlled by “circuit 911” as the 1st driving current) and a second driving current (Ikeda, FIGS. 4 and 10, [0056], [0078], Examiner interprets the current corresponding to the “2nd mode in which the display portion 102 is folded” controlled by “circuit 911” as the 2nd driving current); 
	the data driver (Ikeda, FIG. 1A, [0051], “source driver” comprised by “driver circuit portions 104”; FIG. 2A, [0061], “1st source driver 104s_1, 2nd source driver 104s_2”, etc.) is configured to (Ikeda, see FIGS. 4 and 10) be driven by the first driving current (Ikeda, FIGS. 4 and 10, [0056] and [0078], the current corresponding to the “1st mode in which the display portion 102 is unfolded” controlled by “circuit 911”) in the normal display mode (Ikeda, FIG. 4, [0056], a “1st mode in which the display portion 102 is unfolded”) to display the image on an entirety of a display area of the foldable display panel (Ikeda, see FIGS. 4 and 10) when operating in the normal display mode (Ikeda, FIG. 4, [0056], “1st mode in which the display portion 102 is unfolded”); 
st source driver 104s_1, 2nd source driver 104s_2”, etc.) is configured to (Ikeda, see FIGS. 4 and 10) be driven by the second driving current (Ikeda, FIGS. 4 and 10, [0056], [0078], the current corresponding to the “2nd mode in which the display portion 102 is folded” controlled by “circuit 911”) in the partial display mode (Ikeda, FIG. 4, [0056], “2nd mode in which the display portion 102 is folded”) to display the image on a portion of the display area of the foldable display panel (Ikeda, see FIGS. 4 and 10) when operating in the partial display mode (Ikeda, FIG. 4, [0056], “2nd mode in which the display portion 102 is folded”); and 
	the first driving current is greater than the second driving current (Ikeda, FIG. 10, [0078], “accordingly, a non-light-emitting region can be formed when the display panel 105 is folded; thus, power consumption can be reduced”). 
As to claim 16, it differs from claim 1 only in that it is the method of driving the display apparatus recited in claim 1.  It recites the similar limitations as in claim 1, and Ikeda discloses them.  Please see claim 1 for detailed analysis.
As to claim 17, it recites the similar limitations as in claim 2, and Ikeda discloses them.  Please see claim 2 for detailed analysis.
As to claim 21, it differs from claim 1 only in that it is the same display apparatus recited in claim 1, further reciting the limitation “the driving current to change according to a size of an active display area of the display panel”.  Ikeda discloses them, and further discloses the concept of the driving current to change according to a size of an active display area of the display panel (Ikeda, FIG. 10, [0078], “accordingly, a non-light-emitting region can be formed when the display panel 105 is folded; thus, power consumption can be reduced”).  Please also see claim 1 for detailed analysis.
claim 22, Ikeda discloses the display apparatus of claim 21, wherein the display panel is a foldable display panel (Ikeda, FIG. 1B, [0060], “display panel 105 in FIG. 1B can be folded along dashed lines α1-α2 and β1-β2”), wherein the size of the active display area decreases (Ikeda, e.g., see FIG. 18C) when the display panel is folded along a folding line (Ikeda, e.g., see FIG. 18C), and wherein the size of the active display area increases (Ikeda, e.g., see FIG. 18A) when the display panel is unfolded (Ikeda, e.g., see FIG. 18A).
	As to claim 27, Ikeda discloses the display apparatus of claim 21, wherein when the size of the active display area increases, the driving current increases (Ikeda, FIG. 10, [0078], “accordingly, a non-light-emitting region can be formed when the display panel 105 is folded; thus, power consumption can be reduced”). 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2015/0022515 A1) in view of Kurokawa et al. (US 2018/0211620 A1).
	As to claim 3, Ikeda fails to explicitly teach the display apparatus of claim 2, wherein the data driver comprises a plurality of output buffers configured to output the data voltage to a plurality of data lines of the foldable display panel, and wherein the driving current of the data driver corresponds to a driving current of the output buffers. 
	However, Kurokawa teaches the concept that the data driver (Kurokawa, FIG. 7, [0183], “source driver circuit SD3”) comprises a plurality of output buffers (Kurokawa, FIG. 7, [0186], “buffer circuit AB2”) configured to output the data voltage to a plurality of data lines of (Kurokawa, see FIG. 7) the foldable display panel (Kurokawa, FIG. 7, [0187], “display portion PA”), and wherein the driving current of the data driver corresponds to a driving current of the output buffers (Kurokawa, FIG. 7, [0188], “the signal Sig input to the demultiplexers DMX1 and DMX2 is supplied through a plurality of signal lines”; [0191], “the electronic device 10 is configured so that the analog signals (image data) are input to the source driver circuit SD3 (the input terminal of the analog buffer circuit AB1) in synchronization with the clock signal CLK and the signal Sig”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “1st source driver 104s_1, 2nd source driver 104s_2”, etc. taught by Ikeda to further comprise “buffer circuit AB2”, as taught by Kurokawa, in order to provide “a semiconductor device with low power consumption” (Kurokawa, [0012]).
	As to claim 18, it recites the similar limitations as in claim 3, and Kurokawa teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2015/0022515 A1) in view of Kurokawa et al. (US 2018/0211620 A1) and Koyama (US 2004/0207578 A1).
	As to claim 4, Ikeda in view of Kurokawa fails to explicitly teach the display apparatus of claim 3, wherein the data driver comprises a current mirror circuit connected to each of the output buffers, the current mirror circuit comprising: a first current source; a first switch connected to the first current source in series; a second current source; and a second switch connected to the second current source in series, wherein each of the first switch and the second switch are configured to be turned on in the normal display mode, and wherein the first switch is configured to be turned off and the second switch is configured to be turned on in the partial display mode. 
	However, Koyama teaches the concept that the data driver (Koyama, FIG. 3, [0008], “column signal line driver circuit”) comprises a current mirror circuit (Koyama, FIG. 3, [0008], “current mirror circuit composed of transistors 305 to 309”), the current mirror circuit (Koyama, FIG. 3, [0008], “current mirror circuit composed of transistors 305 to 309”) comprising: 
	a first current source (Koyama, FIG. 2, [0007], Examiner interprets e.g.,  “current source 204” as the 1st current source); 
	a first switch (Koyama, FIG. 2, [0007], Examiner interprets e.g., “switch 208” as the 1st switch) connected to (Koyama, see FIG. 2) the first current source (Koyama, FIG. 2, [0007], “current source 204”) in series (Koyama, see FIG. 2); 
	a second current source (Koyama, FIG. 2, [0007], Examiner interprets e.g.,  “current source 207” as the 2nd current source); and 
nd switch) connected to (Koyama, see FIG. 2) the second current source (Koyama, FIG. 2, [0007], “current source 207”) in series (Koyama, see FIG. 2).
 	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “1st source driver 104s_1, 2nd source driver 104s_2”, etc. taught by Ikeda to be further connected to each of the “buffer circuit AB2” taught by Kurokawa, and to further comprise “current sources 204 207” and “switches 208 211”, as taught by Koyama, in order to in order to provide that “the amount of current flowing in the light-emitting elements 224 to 239 can be respectively controlled by the current value of the constant current sources 204 to 207 of the column signal line driver circuit” (Koyama, [0008]), so that “each of the first switch (Koyama, FIG. 2, [0007], “switch 208”) and the second switch (Koyama, FIG. 2, [0007], “switch 211”) are configured to be turned on in the normal display mode (Ikeda, FIG. 4, [0056], a “1st mode in which the display portion 102 is unfolded”), and wherein the first switch (Koyama, FIG. 2, [0007], “switch 208”) is configured to be turned off and the second switch (Koyama, FIG. 2, [0007], “switch 211”) is configured to be turned on in the partial display mode (Ikeda, FIG. 4, [0056], “2nd mode in which the display portion 102 is folded”)”.
As to claim 19, it recites the similar limitations as in claim 4, and Ikeda in view of Kurokawa and Koyama teaches them.  Examiner renders the same motivation as in claim 4.  Please see claim 4 for detailed analysis.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2015/0022515 A1) in view of Takayanagi et al. (US 2016/0320804 A1).
claim 23, Ikeda fails to explicitly teach the display apparatus of claim 21, wherein the display panel is a rollable display panel, wherein the size of the active display area decreases when the display panel is wound around an axis, and wherein the size of the active display area increases when the display panel is unwound from the axis.
However, Takayanagi teaches the concept that the display panel is a rollable display panel (Takanayagi, FIGS. 8-11, [0054], “rollable display device”), wherein the size of the active display area (Takanayagi, FIGS. 8-11, [0105], the display area defined by the opened area “length direction A1”) decreases when the display panel is wound around an axis (Takanayagi, see FIG. 10, e.g., the size of the active display area is substantially zero), and wherein the size of the active display area (Takanayagi, FIGS. 8-11, [0105], the display area defined by the opened area “length direction A1”) increases when the display panel is unwound from the axis (Takanayagi, see FIG. 8, e.g., the size of the active display area is substantially the maximum area of “display 301”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to substitute “display panel 105” taught by Ikeda with the “rollable display device”, as taught by Takayanagi, in order to provide “a rollable display device in which a support member for supporting a display and the display are separately accommodated in a body of the rollable display device” (Takanayagi, [0007]).
	As to claim 24, Takanayagi teaches the display apparatus of claim 21, wherein the display panel is a slide display panel (Takanayagi, FIGS. 8-11, [0054], “rollable display device”; the “rollable display device” comprises a slide display panel in a sense that “display 301” slides in and out of the “1st and 2nd bodies 101 and 201”), wherein the size of the active display area (Takanayagi, FIGS. 8-11, [0105], the display area defined by the opened area “length direction A1”) increases when the display panel is pulled in a sliding direction (Takanayagi, see FIG. 8, e.g., see FIG. 10, e.g., the size of the active display area is substantially zero).  Examiner renders the same motivation as in claim 23.

Allowable Subject Matter
Claims 5-15, 20, 25-26 and 28 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 5, the closest known prior art, i.e., Ikeda et al. (US 2015/0022515 A1), Kurokawa et al. (US 2018/0211620 A1), Koyama (US 2004/0207578 A1), Takayanagi et al. (US 2016/0320804 A1), Ikeda et al. (US 2015/0022561 A1), Jung et al. (US 2020/0152109 A1) and McKinney et al. (US 2011/0241998 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the driving current of the data driver is determined according to an active line that is farthest from the data driver at an active display area of the foldable display panel where the image is to be displayed”.
As to claims 6-15, they directly or indirectly depend from claim 5, and are allowable at least for the same reason above.
As to claim 20, it recites the similar limitations as in claim 5, and is allowable for the  same reason above.
claim 25, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein when the size of the active display area increases, a slew rate of the driving current increases”.
As to claim 26, it depends from claim 25, and is allowable at least for the reason above.
	As to claim 28, Kurokawa teaches the display apparatus of claim 27, wherein the data driver (Kurokawa, FIG. 7, [0182], “source driver circuit SD”) includes a plurality of output buffers (Kurokawa, FIG. 7, [0186], “buffer circuit AB2”) configured to output data voltages (Kurokawa, see FIG. 7) to corresponding data lines of (Kurokawa, see FIG. 7) the display panel (Kurokawa, FIG. 7, [0187], “display portion PA”), 
wherein the driving current of the data driver corresponds to a driving current of the output buffers (Kurokawa, FIG. 7, [0188], “the signal Sig input to the demultiplexers DMX1 and DMX2 is supplied through a plurality of signal lines”; [0191], “the electronic device 10 is configured so that the analog signals (image data) are input to the source driver circuit SD3 (the input terminal of the analog buffer circuit AB1) in synchronization with the clock signal CLK and the signal Sig”).
However, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the data driver includes a current mirror circuit commonly connected to the output buffers, wherein the current mirror circuit includes a plurality of current sources and a plurality of switches respectively connected to the current sources in series, and wherein when the size of the active display area increases, the number of turned on switches among the plurality of switches increases”.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Ikeda et al. (US 2015/0022561 A1) teaches the concept of “the driving current to change according to a display mode that corresponds to a folded state of the foldable display panel” (Ikeda, see FIGS. 4-5); Jung et al. (US 2020/0152109 A1) teaches the concept of “the driving current to change according to a display mode that corresponds to a folded state of the foldable display panel” (Jung, e.g., FIG. 20); and (3) McKinney et al. (US 2011/0241998 A1) the concept of “the driving current to change according to a display mode that corresponds to a folded state of the foldable display panel” (McKinney, e.g., FIGS. 2A-2B, [0020]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 11, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***